DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various wearable communication devices thereon, for example US 2010/0048982.  However, the prior art of record fails to show claim 1,  a wearable communication apparatus, comprising: a support structure configured to be wearable by a user, wherein the support structure comprises a frame to position one or more displays in front of one or both eyes of the user to view one or more images on the one or more displays and wherein the audio signal corresponds to the one or more images; a contact transducer assembly configured to produce vibrations of an eardrum, wherein the contact transducer assembly is configured to produce wide bandwidth vibrations and reside on a lateral surface of the eardrum; and circuitry at least partially positioned on the support structure and configured to drive the contact transducer assembly with an audio signal from an output transducer coupled to the circuitry; wherein the output transducer comprises a magnetic field generator configured for positioning in an ear canal of the user, the magnetic field generator generating an electromagnetic signal wherein the electromagnetic signal provides both power and signal to the contact transducer; wherein the output transducer is shaped and configured to provide a widely 


The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN D NGUYEN/Primary Examiner, Art Unit 2699